Title: From Thomas Jefferson to Stephen Cathalan, Jr., 30 August 1789
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Sir
Paris Aug. 30. 1789.

I wrote you last on the 27th. of July, and since that have received your favor of the 2d. inst. It was by mistake that I said in my letter that I had made the paiment for you to Sartorius. It was to Abbema & co. as you will see by the inclosed copy of their receipt, the original of which is in my hands. I must still repeat my sollicitations to finish the commission for the olive plants and seeds as desired in my letter of July 27. There remain in my hands for that object about 600.₶ which I should be willing to extend to about 700.₶ or 750.₶ Be pleased to draw for the amount, when known, on Mr. William Short who is named by our government Chargé des affaires here during my absence. To him also be pleased to send the Maccaroni machine you have received for me, by such sure conveyance by and as shall be cheapest.
The South Carolinians, not finding sufficient want for their rice, have been advised that Constantinople would be a good market. In fact, some ships which they sent there soon after the peace obtained a fine sale for their rice. But before they adventure, they wish to know what has been the average price current there for some years. If you can inform me of this, à peu prés, I shall be much obliged to you, adding also the price current of rice at Marseilles for some years past, accomodating the measure and monies to those of England. The Barbaresques rendering the Mediterranean dangerous for us, the persons who have this in contemplation propose to employ French or English ships in the transportation. Perhaps it might be convenient for them to use the agency of some person at Marseilles. You will therefore be so good as to let me know in what form you might be willing to assist them, and I shall not fail to recommend your house to them. I pray you to send your answer from Marseilles before the 10th. of September, or I may very possibly be departed, as I have now received the permission I have been so long expecting.—I am with great esteem & attachment Sir your most obedient & most humble servant,

Th: Jefferson

